•       •




                                         December 1.2014


                                       No. 04-14-00574-CV

                           In the Interest of R.E.S. and R.K.S., Children


                   From the 407th Judicial District Court. Bexar County. Texas
                                   Trial Court No. 2007-CI-04448
                            1 lonorable Gloria Saldana, Judge Presiding


                                            ORDER

       In this Court's Order of September 24. 2014, appellate deadlines in this case were
suspended until November 10, 2014, and the parties were ordered to mediation with Michael W.
Jackson. Appellant has filed a letter asking for an abatement extension of fifteen to twenty days
to attempt to finalize the negotiations that are ongoing.


       The request is granted. Appellate deadlines in this case are hereby suspended until
December 12, 2014. No further extensions will be grunted in this case.



       It is so ORDERED on December 1, 2014.



                                                        j


                                                       Sandee Bryan Marlon, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the sej*l of the said
court on this 1st day of December, 2014.